Citation Nr: 1706756	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Navy from April 1979 to February 1985.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes the Veteran withdrew his November 2009 claim for service connection for a low back disorder in December 2009, prior to adjudication.  The RO acknowledged the withdrawal. In May 2010, the Veteran filed the current claim. 

The Veteran presented testimony in an August 2012 Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is associated with the electronic claims folder.  The Veteran was notified that he could attend another hearing conducted by a different VLJ, however the Veteran did not respond and the Board proceeded to adjudicate the claim. See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decisions made on that appeal). 

This case was before the Board in March 2014, December 2014, and December 2015, it was remanded for additional development. It has since been returned to the Board for further appellate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains documents that are duplicative of what is in VBMS.  


FINDING OF FACT

A low back disorder did not manifest during service, within one year of separation from service, and has not been shown to be otherwise causally related to service.
CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's May 2010 claim for service connection for low back disorder, and prior to the adjudication of that claim in September 2010, the RO mailed the Veteran a letter in June 2010 fully addressing the notice elements for service connection, disability ratings, and effective dates.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records (STRs) and VA medical records.  Although in a September 2014 Statement in Support of Claim, the Veteran indicated he would send in more evidence, the Veteran did not do so. The Veteran has not identified any other relevant private treatment records, or outstanding VA medical records for the RO to assist him in obtaining.  Furthermore, on record is an April 2016 Due Process Waiver that the Veteran has submitted all evidence.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

In July 2010 and April 2014, VA provided the Veteran with examinations.  In April 2015, an addendum opinion was provided.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.   Here, the April 2014 VA examination and April 2015 addendum opinion are adequate as they show the examiner considered the relevant history of the Veteran's low back disorder, and provided opinions with supporting rationale.  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

The Board also finds compliance with the March 2014, December 2014 and December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In March 2014, this case was remanded to afford the Veteran a new VA examination. The Veteran was afforded an examination in April 2014. In December 2014, this case was remanded for an addendum opinion addressing loss of spinal curvature in the Veteran's STR. An addendum opinion was obtained in April 2015. In December 2015, this case was remanded to obtain missing STRs from the Veteran's Army service.  The Veteran was contacted and reported that his back condition is not related to his service in the Army. 

A review of the Veteran's claims file shows that all required development has been accomplished in accordance with the Board's remand directives.  VA medical records were requested and provided.  The private medical records identified by the Veteran were requested and provided.  The Veteran was afforded VA examinations for his low back disorder and the examination reports included the requested findings.  The RO then issued a Supplemental Statement of the Case.  Accordingly, additional remand is not warranted.  The Board will proceed to address the merits of the claim.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2016).

An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disorder

The Veteran seeks entitlement to service connection for a low back disorder, which he asserts had its onset during active service. 

The Veteran's February 1979 entrance examination showed a normal clinical evaluation of his spine.  The Veteran reported in the accompanying report of medical history that he was in good health and that he did not have recurrent back pain.  In June 1984, a back strain was assessed following the Veteran's report of a painful lower back three days after loading and unloading.  The examiner noted there was nothing unusual including no swelling and that there was painful, but full range of motion.  In December 1984, the Veteran complained of aching low back pain constant for two to three days.  The aching was noted at L5 with a slight loss of spinal curvature.  In January 1985, low back pain was assessed and indicated as chronic in nature after the Veteran experienced pain from walking and climbing a ladder.  An x-ray of the lumbar spine provided results within normal limits. 

The Veteran's February 1985 separation examination indicated that his spine was normal.  Following separation from active duty service, the treatment records are silent for any back complaints until November 1995.  Of record are multiple private treatment records between 1995 and 2004 with assessments of low back strain and low back pain after physical activity. See November 1995 (seen for low back pain after bowling); March 1996 (assessed with a low back strain after complaint of right side back pain after doing yard work); December 1997  (assessed with low back pain, probable degenerative disc disease, and possible strain after crawling in an enclosed area); December 2000 (onset of mild low back pain; provided history of low back pain for 10 years); February and May 2004 (visits for back with an assessment of low back strain).  In November 2004, the Veteran reported that he had back pain intermittently for approximately 12 years after he lifted a sheet of steel and felt his back pop.  In July 2009, the Veteran was seen at a VA hospital after being involved in a motor vehicle accident. He was diagnosed with a low back strain.   

In May 2010, the Veteran's private chiropractor provided a diagnosis of lumbar segmental dysfunction, lumbar spondylosis, osteoarthritis between L2 and L3, and L5 disc thinning.  The chiropractor opined that it was certainly probable that the continued degenerative changes were the result of an injury that occurred while the Veteran was in the Navy. 

The Veteran was afforded a VA examination in July 2010. The examiner diagnosed lumbar strain and opined that the Veteran's current back condition was primarily due to the 2009 motor vehicle accident. Additionally, a radiology interpretation noted very mild rotary scoliosis and noted chronic changes.   

In September 2010, the Veteran's chiropractor provided a follow-up opinion that he treated the Veteran for a soft tissue injury from the motor vehicle accident and the Veteran was released to pre-accident status in October 2009.  The chiropractor opined that the osteoarthritic joint complex that was evident on an A-P Lateral Lumbar radiographs could not be the result of the accident, but it was more than likely that his past career played a role in the degenerative process of the Veteran's low back. The chiropractor rationalized that arthritis could not manifest between the period of time between the accident and the x-rays, and therefore it was present prior to the accident. 

In August 2012, the Veteran testified before the Board.  The Veteran testified that he was seen three times in service regarding his back.  Additionally, the Veteran testified that he was seen within a year of service, but could not recall who he saw. The Veteran stated that post-service, he would have "flare-ups" every so often and it had currently become a constant pain. 

In its March 2014 remand, the Board found the record did not contain sufficient medical evidence for the Board to decide the Veteran's claim.  The Board determined that the July 2010 VA examination was inadequate because the examiner did not address post-service treatment for back pain prior to the motor vehicle accident in 2009.

Pursuant to the Board's remand directives, the Veteran was afforded a VA examination in April 2014.  Upon review of the Veteran's claims folder and in-person examination, the examiner diagnosed lumbar strain shown on active duty that was resolved without residuals, lumbar strain diagnosed after the 2009 motor vehicle accident that was resolved without residuals, and lumbar spine mild degenerative disc disease at L2-3 and stated that the current radiologist interpretation did not describe significant arthritic disease.  The examiner opined that there was no loss of function with repetitive use.  Regarding what extent, in degrees, further "flare-ups" and "repetitive use" could significantly limit functional ability, the examiner opined that more definite loss of function due to flare-ups cannot be determined without resorting to mere speculation.  The examiner noted that during the Veteran's active duty military career, the Veteran suffered multiple strains. The examiner rationalized that a strain is an acute injury to the soft tissue which is caused by a mechanical insult such as lifting, bending, or twisting that results in pain. The examiner opined that this type of injury is very common and typically heals within 4-6 weeks with or without treatment. The examiner noted that based on the medical evidence, the Veteran suffered typical lumbar strains that healed with expected outcome and returned to full duty without limitation.  The examiner further noted that it is common to have recurrent strains that result in similar pain; however, one strain to the soft tissue of the low back area is not the proximate cause of the next, although patients tend to recall the first episode of low back pain.  The examiner opined that based on the number of years of active duty and the years of work in the sheet metal industry, it was less likely as not that the Veteran's current lumbar mild degenerative disc disease was proximately due to or a result of illness, injury, or events that occurred while on active duty.  According to the examiner, the Veteran's current lumbar mild degenerative disc disease at L2-3 was most likely due to natural aging, tall stature, and many years of heavy labor throughout his work life. 

In December 2014, the claim was remanded for an addendum opinion to address a December 1984 service treatment record reflecting that the Veteran had loss of normal spinal curvature. 

In the April 2015 addendum opinion, the examiner opined that the December 1984 loss of curvature of the spine was related to an acute, service connected strain.  In support of that opinion, the examiner noted that it was widely medically accepted that the spine often demonstrates loss of natural curvature during an acute strain. Further, the examiner noted that acute injuries of this nature typically resolve in 6-8 weeks with or without treatment.  Additionally, the examiner noted that review of the Veteran's STR in January 1985 contained a lumbar x-ray reported within normal limits. According to the examiner, the objective evidence was that the acute strain resolved, no loss of curvature, and that the x-ray was silent for degenerative joint disease or degenerative disc disease in 1985.  The examiner opined that it was less likely than not it was incurred in or caused by the claimed in-service injury, event, or illness.

The claim was again remanded in December 2015 for additional service treatment records from the Veteran's prior service in the Army.  However, when the Veteran was contacted, he indicated that he was enlisted for a short time and his low back condition is not related to his service in the Army.
Based on a review of the evidence, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim for service connection for a low back disability.

The first element of service connection requires the presence of a current disability.  The May 2010 chiropractor opinion and the VA examinations in July 2010 and April 2014 show diagnoses of osteoarthritis, lumbar strain, and mild degenerative disc disease.  Therefore, the first element is satisfied, as the Veteran has a current disability of a low back disability.  The second element of service connection is also met as the service treatment records indicate in-service lumbar strains.  The issue, then is nexus.    

The Board finds that the Veteran is not entitled to presumptive service connection for his low back disorder. Osteoarthritis was not diagnosed until the May 2010 private chiropractor's opinion.  The Veteran's STRs are negative for any arthritis diagnosis. Accordingly, the evidence does not show notation of a chronic condition, arthritis, during service, nor within one year of service discharge.  Although the Veteran testified that he was seen one year after service, there is no evidence on record.  Therefore, service connection is not warranted on this basis. See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.

In addition, the record does not support a finding of continuity of symptomology following service. See Walker, 708 F. 3d 1331.  Since the filing of his claim, the Veteran has stated that he has experienced low back symptoms since separation from service.  The Board finds this testimony not credible as it conflicts with other evidence of record. See December 2000 (Veteran reported history of low back pain for 10 years); November 2004 (Veteran reported that he had back pain intermittently for approximately 12 years after he lifted a sheet of steel and felt his back pop).  These statements also conflict with his current assertions and are, accordingly, neither credible nor of significant probative value. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, the Board finds that continuity of symptomology has not been established and service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not warranted. 

The probative evidence of record does not support a finding of a causal relationship between the Veteran's current diagnoses of osteoarthritis, lumbar strain, and degenerative disc disease and his in-service lumbar strains.  The May 2010 and September 2010 private chiropractor's opinion are inadequate as indicated by the March 2014 remand which found insufficient medical evidence on record. The Board noted that the chiropractor opined that it was "certainly probable" that the degenerative changes were the result of an injury that happened while the Veteran was in the Navy.  Regarding the September 2010 opinion, the chiropractor indicated that the Veteran's "past career" more likely than not played a role in the development of the arthritis.  The Board finds these opinions to be of little probative value as the chiropractor did not provide a properly supported and adequate rationale explaining his conclusion.  

However, the Board finds the opinion of the 2014 VA examiner to be highly probative and therefore afforded great weight, as it was based on a review of the Veteran's relevant medical history, took into consideration, the Veteran's contentions, and was supported by an adequate rationale.  The April 2014 VA examiner adequately explained that the Veteran's in-service lumbar strains had resolved without residuals, and that his current diagnosis was related to his age, stature, and occupation.  The Board finds the April 2014 VA examination and April 2015 addendum opinion adequate as compared to the other medical opinion on record.  

Additionally, the Veteran's assertions are outweighed by the VA examiner's findings that took into account the in-service military duties, the relevant medical evidence, and an examination of the Veteran.

For the reasons and bases expressed above the Board finds that the weight of the probative evidence is against the Veteran's claim of entitlement to service connection for a low back disability on a direct basis.  

ORDER

Entitlement to service connection for low back disorder is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


